Exhibit 99 NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE FORD REPORTS AUGUST SALES; FORD FOCUS, ESCAPE REMAIN STANDOUTS IN A CHALLENGING MARKET · Ford Focus sales were up 23 percent and Ford Escape sales were up 17 percent versus year ago. · Lower demand for trucks and SUVs drives total Ford, Lincoln and Mercury sales down 26 percent. · Ford updates second-half production plans. DEARBORN, Mich., September 3, 2008 – Higher demand for the fuel-efficient Ford Focus and Ford Escape continued in August, as consumers continued moving to smaller and more fuel-efficient vehicles. Ford Focus sales were up 23 percent and Escape sales were up 17 percent versus a year ago, while the impact of a weak economy and lower demand for large trucks and SUVs resulted in double-digit sales declines for Ford and the auto industry. “The
